DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 3-6, and 8-22, and the cancellation of claims 2 and 7.
Claim Objections
Claims 1, 5, 8, 10, 12, 15, 18, and 22 are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “a detent pawl” should be changed to “the detent pawl,” in line 12, the phrase “lifting of the detent pawl to the release position” should be changed to “lifting of the detent pawl to the release position by the actuating arrangement,” in line 13, the phrase “is displaced” should be changed to “is displaced into a crash position,” in line 14, the phrase “into a crash position” should be removed, and in line 19, the phrase “can be displaced” should be changed to “is displaced.”
In regards to claim 5, line 12, the phrase “lifting of the detent pawl to the release position” should be changed to “lifting of the detent pawl to the release position by the actuating arrangement,” and in line 13, the phrase “is displaced” should be changed to “is displaced into a crash position,” in line 14, the phrase “into a crash position” should be removed.
In regards to claim 10, line 2 the phrase “the motor vehicle lock” should be changed to “the housing.”
In regards to claim 12, line 4, the phrase “of the actuating arrangement” should be changed to “by the actuating arrangement.”
In regards to claim 15, line 3, the phrase “a housing” should be changed to “the housing.”
In regards to claim 18, line 10, the phrase “a crash element carried” should be changed to “a crash element is carried,” in line 12, the phrase “is configured to be displaced” should be changed to “is configured to be displaced into a crash position,” in lines 13 and 14, the phrase “into a crash position” should be removed,” and in line 18, the phrase “can be displaced” should be changed to “is displaced.”
In regards to claim 22, line 13, the phase “is configured to be displaced” should be changed to “is configured to be displaced into a crash position,” in lines 14 and 15, the phrase “into a crash position” should be removed, and in line 19, the phrase “can be displaced” should be changed to “is displaced.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 13 and 14, the phrase “deformation of a component of the motor vehicle door arrangement into a crash position” suggests that the crash position is that of the motor vehicle door arrangement, when it is understood from the specification and line 15 of the claim that the crash position is a position of the crash element and will be examined as such.  See claim objections above.
In regards to claim 1, line 15, the preceding lines of the claim do not provide a link between the crash-induced lifting of the detent pawl and the actuating arrangement, as suggested by the phrase “the detent pawl cannot be brought into the release position by the actuating arrangement.”  It is understood from the specification and lines 9 and 10 of the claim that the actuation of the actuating arrangement causes the detent pawl to be brought into the release position, and therefore, the crash-induced lifting of the detent pawl to the release position is caused by the forces of the crash acting on the actuating arrangement and will be examined as such.  See claim objection above.
In regards to claim 1, line 19, it is unclear if the whole crash element is displaced along the linear guide or is not displaced along the linear guide, as suggested by the phrase “can be displaced.”  Specifically, the metes and bounds of the claim are unclear because it is unclear if the whole crash element being displaced along the linear guide is part of the claimed invention.  Furthermore, the specification does not provide support for the crash element to displace or move in any other manner other than along the linear guide, and therefore, the claim will be examined as reciting that the whole crash element “is” displaced along the linear guide.  See claim objection above.
In regards to claim 5, lines 13 and 14, the phrase “deformation of a component of the motor vehicle door arrangement into a crash position” suggests that the crash position is that of the motor vehicle door arrangement, when it is understood from the specification and line 14 of the claim that the crash position is a position of the crash element and will be examined as such.  See claim objections above.
In regards to claim 10, the relationship between the “portion” of the motor vehicle lock and the portion of the housing of claim 1 is unclear from the claim language.  It is understood from the specification that the crash element mounting is fitted onto a portion of the housing and will be examined as such.  See claim objection above.
In regards to claim 15, line 3, the relationship between the “housing” in claim 15 and the “housing” of claim 1 is unclear from the claim language.  It is understood from the specification that the “housing” of claim 15 is equivalent to the “housing” of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 18, lines 13 and 14, the phrase “deformation of a component of the motor vehicle door arrangement into a crash position” suggests that the crash position is that of the motor vehicle door arrangement, when it is understood from the specification and line 14 of the claim that the crash position is a position of the crash element and will be examined as such.  See claim objections above.
In regards to claim 18, line 18, it is unclear if the whole crash element is displaced along the linear guide or is not displaced along the linear guide, as suggested by the phrase “can be displaced.”  Specifically, the metes and bounds of the claim are unclear because it is unclear if the whole crash element being displaced along the linear guide is part of the claimed invention.  Furthermore, the specification does not provide support for the crash element to displace or move in any other manner other than along the linear guide, and therefore, the claim will be examined as reciting that the whole crash element “is” displaced along the linear guide.  See claim objection above.
In regards to claim 22, lines 14 and 15, the phrase “deformation of a component of the motor vehicle door arrangement into a crash position” suggests that the crash position is that of the motor vehicle door arrangement, when it is understood from the specification and line 15 of the claim that the crash position is a position of the crash element and will be examined as such.  See claim objections above.
In regards to claim 22, line 19, it is unclear if the whole crash element is displaced along the linear guide or is not displaced along the linear guide, as suggested by the phrase “can be displaced.”  Specifically, the metes and bounds of the claim are unclear because it is unclear if the whole crash element being displaced along the linear guide is part of the claimed invention.  Furthermore, the specification does not provide support for the crash element to displace or move in any other manner other than along the linear guide, and therefore, the claim will be examined as reciting that the whole crash element “is” displaced along the linear guide.  See claim objection above.
In regards to claims 3, 4, 6, 8, 9, 11-14, 16, 17, and 19-21, these claims are rejected under 35 U.S.C. 112, second paragraph, because they depend from at least rejected claims 1, 5, and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, and 8-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakagawa et al. (JP 2001303825).
In regards to claim 1, Nakagawa et al. discloses a motor vehicle lock for a motor vehicle door arrangement, the motor vehicle lock comprising a housing 27, a lock latch 33, and a detent pawl 37 assigned to the lock latch, wherein the lock latch and the detent pawl are disposed inside the housing (Figure 6), wherein the lock latch is configured to be brought into an open position (position in which the lock latch is disengaged from striker 7, Paragraph 28 of the Computer Generated Translation) and into a closed position (position in which the lock latch is engaged with striker 7, Paragraph 28 of the Computer Generated Translation), wherein the lock latch when in the closed position, is configured to be brought into engagement with a striker 7, wherein the detent pawl is configured to be brought into an engaged position (holding state in Paragraph 28 of the Computer Generated Translation), in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position (released state in Paragraph 31 of the Computer Generated Translation), in which said detent pawl releases the lock latch to the open position, wherein the detent pawl is configured to be brought into the release position by an actuating arrangement 11 (Paragraph 31 of the Computer Generated Translation), wherein a crash element 57 (Figure 6) is carried by the housing (carried by the housing via the engagement of the crash element with portion 28, Figure 6) of the motor vehicle lock, said crash element, in order to avoid a crash-induced lifting of the detent pawl to the release position by the actuating arrangement, is displaced into a crash position (position shown in dashed lines in Figure 6) by a crash-induced deformation of a component 14 of the motor vehicle door arrangement, such that when the crash element is in the crash position, the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 40, 41, and 59 of the Computer Generated Translation), wherein a crash element mounting 28 is carried by the housing of the motor vehicle lock, said crash element mounting being configured as a linear guide in which the crash element is displaceably guided (opening 54 in the crash element mounting provides guidance to the crash element that is linear and/or the opening is elongated with nearly parallel sides, as stated in Merriam-Webster’s Dictionary definition of the word “linear”), wherein the whole crash element is displaced along the linear guide (Figure 6), wherein the crash element mounting is fitted onto a portion of the housing (fitted or attached onto a right side portion of the housing, Figure 6).
In regards to claim 3, Nakagawa et al. discloses that the crash element has a guide section 57c which is in guiding engagement with the crash element mounting (Figure 6).
In regards to claim 4, Nakagawa et al. discloses that the crash element has an engagement section 57b for engagement with the component of the motor vehicle door arrangement that has undergone the crash-induced deformation (Figure 6).
In regards to claim 8, Nakagawa et al. discloses that the actuating arrangement has a pivotable outer actuating lever 42, an actuating of the actuation lever in an actuating direction brings about the lifting of the detent pawl into the release position (Paragraph 31 of the Computer Generated Translation), and the crash element, when in the crash position, blocks pivoting of the actuating lever in the actuating direction, such that the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 41 and 59 of the Computer Generated Translation).
In regards to claim 9, Nakagawa et al. discloses that the crash element, during the displacement thereof into the crash position, is displaced between the detent and the actuating arrangement (Figure 6), and a positionally fixed support (corner connecting the crash element mounting to the back plate, see Figure 1 below), such that at least some of a force flux of a blocking force blocking the detent pawl and the actuating arrangement can run via the positionally fixed support and outside the crash element mounting (since the crash element mounting is fixed to the positionally fixed support, the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running via the support to outside or exterior to the crash element mounting).

    PNG
    media_image1.png
    621
    516
    media_image1.png
    Greyscale

In regards to claim 10, Nakagawa et al. discloses that the positionally fixed support is immovably arranged on the portion of the housing (Figure 1).
In regards to claim 11, Nakagawa et al. discloses an actuating lever 42 of the actuating arrangement is configured to pivot about an actuating lever axis (axis through shaft center 40, Figure 2), and aPage 3 of 11ResponseApplication Number: 16/270,066Docket No.: 218.0068USD1 geometrical bearing axis (see Figure 6 below) of the crash element mounting is positioned in relation to the actuating lever axis (Figures 2 and 6).

	
    PNG
    media_image2.png
    822
    566
    media_image2.png
    Greyscale

27.	In regards to claim 12, Nakagawa et al. discloses that the crash element, during a crash-induced displacement into the crash position is destroyed in such a manner (the crash element’s initial condition shown in solid lines in Figure 6 is permanently ruined because the panel 14 of the door is deformed in the event of a crash) that the blocking of the detent pawl and of the actuating arrangement, such that the detent pawl cannot be brought into the release position by the actuating arrangement, is ceased after crash accelerations have occurred (the crash element is capable of being destroyed by excessive forces on the crash element to the point that after the crash, it is no longer functional).
28.	In regards to claim 13, Nakagawa et al. discloses that the crash element mounting is aligned along a geometrical bearing axis (the portion of the crash element mounting having opening 54 is aligned along the geometrical bearing axis shown in Figure 6 on Page 11 of the current Office Action), wherein an engagement section 57c of the crash element has an engagement surface which protrudes perpendicular to the geometrical bearing axis (the surface of the free end facing the detent pawl is perpendicular to the geometrical bearing axis or extends upwards and downwards in Figure 6).
29.	In regards to claim 14, Nakagawa et al. discloses that the crash element mounting is fitted onto the housing from outside of the housing (from outside or the right side of the housing, Figure 6), and wherein in the crash position, the crash element protrudes through the housing into an interior of the housing (Figure 6).
30.	In regards to claim 15, Nakagawa et al. discloses that in the crash position, the crash element protrudes into a movement path of a pivotable element 45 of the actuating arrangement with a pivot axis 40 inside of the housing of the motor vehicle lock (inside or within the confines of the housing when viewing the device in a direction starting at reference character 8 and looking towards reference character 11 in Figure 1), and wherein the housing forms the portion of the motor vehicle lock onto which the crash element mounting is fitted (the crash element mounting being formed with or attached to the housing is considered as being “fitted”).
31.	In regards to claim 16, Nakagawa et al. discloses that the engagement section is designed substantially as a plate (at least substantially as a plate in Figure 6), wherein the engagement section protrudes laterally over the crash element such that the engagement section extends substantially perpendicular to a geometrical bearing axis of the crash element (the engagement section has an end surface facing the detent pawl that extends substantially perpendicular to the geometrical bearing axis shown in Figure 6 on Page 11 of the current Office Action).
32.	In regards to claim 17, Nakagawa et al. discloses that the engagement section is aligned substantially concentrically with respect to the geometrical bearing axis (see Figure 6 on Page 11 of the current Office Action, with Merriam-Webster’s Dictionary defining the word “concentric” has “having a common axis or a common center,” with the engagement section having an axis common with the geometrical bearing axis).
33.	In regards to claim 18, Nakagawa et al. discloses a motor vehicle lock for a motor vehicle door arrangement, the motor vehicle lock comprising a housing 27, a lock latch 33, and a detent pawl 37 assigned to the lock latch, wherein the lock latch and the detent pawl are disposed inside the housing (Figure 6), wherein the lock latch is configured to be brought into an open position (position in which the lock latch is disengaged from striker 7, Paragraph 28 of the Computer Generated Translation) and into a closed position (position in which the lock latch is engaged with striker 7, Paragraph 28 of the Computer Generated Translation), wherein the lock latch when in the closed position, is configured to be brought into engagement with a striker 7, wherein the detent pawl is configured to be brought into an engaged position (holding state in Paragraph 28 of the Computer Generated Translation), in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position (released state in Paragraph 31 of the Computer Generated Translation), in which said detent pawl releases the lock latch to the open position, wherein the detent pawl is configured to be brought into the release position by an actuating arrangement 11 (Paragraph 31 of the Computer Generated Translation), wherein a crash element 57 (Figure 6) is carried by the housing (carried by the housing via the engagement of the crash element with portion 28, Figure 6) of the motor vehicle lock, said crash element, in order to avoid a crash-induced lifting of the detent pawl to the release position by the actuating arrangement, is displaced into a crash position (position shown in dashed lines in Figure 6) by a crash-induced deformation of a component 14 of the motor vehicle door arrangement, such that when the crash element is in the crash position, the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 40, 41, and 59 of the Computer Generated Translation), wherein a crash element mounting 28 is carried by the housing of the motor vehicle lock, said crash element mounting being configured as a linear guide in which the crash element is displaceably guided (opening 54 in the crash element mounting provides guidance to the crash element that is linear and/or the opening is elongated with nearly parallel sides, as stated in Merriam-Webster’s Dictionary definition of the word “linear”), wherein the whole crash element is displaced along the linear guide (Figure 6), wherein at least some of a force flux of a blocking force blocking the detent pawl can run through the crash element (the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running though the crash element since portion 57b is part of the crash element).
34.	In regards to claim 19, Nakagawa et al. discloses that at least some of the force flux of the blocking force blocking the detent pawl can run through the crash element mounting (the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running through the crash element mounting since the crash element is coupled to the crash element mounting, Figure 6).
35.	In regards to claim 20, Nakagawa et al. discloses that the motor vehicle door arrangement comprises a motor vehicle door 4 and the motor vehicle lock assigned toPage 5 of 11ResponseApplication Number: 16/270,066Docket No.: 218.0068USD1  the motor vehicle door, wherein the motor vehicle door has a door outer skin 14 (outer with respect to the back plate and crash element mounting and outer with respect to the internal space 15 of the door, Figure 6), wherein the door outer skin is the component of the motor vehicle door arrangement that experiences the crash-induced deformation, and wherein the crash element is arranged with an engagement section 57b in the direct vicinity of the door outer skin (Figure 6).
36.	In regards to claim 21, Nakagawa et al. discloses a gap is provided between the crash element and the door outer skin when the crash element is in an initial position (gap or space shown between the door outer skin and at least a portion of the crash element in Figure 6 on Page 11 of the current Office Action).
37.	In regards to claim 22, Nakagawa et al. discloses a motor vehicle lock for a motor vehicle door arrangement, the motor vehicle lock comprising a housing 27, a lock latch 33, and a detent pawl 37 assigned to the lock latch, wherein the lock latch and the detent pawl are disposed inside the housing (Figure 6), wherein the lock latch is configured to be brought into an open position (position in which the lock latch is disengaged from striker 7, Paragraph 28 of the Computer Generated Translation) and into a closed position (position in which the lock latch is engaged with striker 7, Paragraph 28 of the Computer Generated Translation), wherein the lock latch when in the closed position, is configured to be brought into engagement with a striker 7, wherein the detent pawl is configured to be brought into an engaged position (holding state in Paragraph 28 of the Computer Generated Translation), in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position (released state in Paragraph 31 of the Computer Generated Translation), in which said detent pawl releases the lock latch to the open position, wherein the detent pawl is configured to be brought into the release position by an actuating arrangement 11 (Paragraph 31 of the Computer Generated Translation), wherein a crash element 57 (Figure 6) is carried by the housing (carried by the housing via the engagement of the crash element with portion 28, Figure 6) of the motor vehicle lock, said crash element, in order to avoid a crash-induced lifting of the detent pawl to the release position by the actuating arrangement, is displaced into a crash position (position shown in dashed lines in Figure 6) by a crash-induced deformation of a component 14 of the motor vehicle door arrangement, such that when the crash element is in the crash position, the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 40, 41, and 59 of the Computer Generated Translation), wherein a crash element mounting 28 is carried by the housing of the motor vehicle lock, said crash element mounting being configured as a linear guide in which the crash element is displaceably guided (opening 54 in the crash element mounting provides guidance to the crash element that is linear and/or the opening is elongated with nearly parallel sides, as stated in Merriam-Webster’s Dictionary definition of the word “linear”), wherein the whole crash element is displaced along the linear guide (Figure 6).
Allowable Subject Matter
38.	Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
39.	In regards to claim 5, Nakagawa et al. (JP 2001303825) fails to disclose that the crash element is prestressed by a spring arrangement.  The crash element of Nakagawa et al. is plastically deformed by the component of the door during a crash, and the inclusion of a spring arrangement to prestress the crash element would require improper hindsight reasoning and would destroying the intended operation of the device.
Response to Arguments
40.	In light of applicant’s amendments to the claims, new rejections of claims 1, 3, 4, and 8-22 under 35 U.S.C. 102(b) with another embodiment disclosed by Nakagawa et al. (JP 2001303825) is set forth in the current Office Action.
41.	In light of applicant’s amendments to the claims and remarks, most of the claim objections set forth in the previous Office Action are withdrawn.  Some of the claim objections are maintained and new claim objections are set forth in the current Office Action.
42.	In light of applicant’s amendments to the claims, most of the rejections of the claims under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action are withdrawn.  Some of the rejections are maintained and new rejections under 35 U.S.C. 112, second paragraph, are set forth in the current Office Action.
43.	The examiner would like to note that based on applicant’s remarks concerning the term “housing” and since the specification also refers to the back plate as a housing plate, then the term “housing” can be used within the claims.
Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 27, 2022